DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 11/26/2019 is being considered by the examiner.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 7-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki (JP 2017022282) in view of Guger et al. (US 2014/0012123 A1).

Pertaining to claim 1, Toshiaki discloses An electronic device (100 or 102, see figs. 1-7) comprising: an interposer substrate (1, see figs. 1-7) including: a substrate body that includes a first principal surface (1a, corresponding to the first main surface of an substrate body) and a second principal surface (second surface of substrate 1, see figs. 1 and 6); a first surface terminal electrode (9, corresponding to principal side of an interposer substrate 1) that is provided on the first principal surface and includes a terminal electrode (9, connector) for heat dissipation and a terminal electrode for external connection; a second surface terminal electrode that is provided on the second principal surface (9; a second surface terminal electrode that is provided on the second principal surface of interposer substrate 1); a conductor (3c, a corresponding to the conductor for signal transmission) for signal transmission that is provided on the substrate body (1) and connects the terminal electrode (9) for external connection and the second surface terminal electrode (9, the second side surface terminal); and a conductor (3c) for heat conduction that is provided on the substrate body (1) and connects the terminal electrode (9) for external connection or the second surface terminal electrode to the terminal electrode (the second side of 9) for heat dissipation; an element (5) for heat dissipation that has a flat plate shape (see fig. 1); and a printed wiring board (2) on which a heat generating component (5) is mounted; wherein the terminal electrode (9) for external connection of the interposer substrate (1) is bonded to the terminal electrode (9); the terminal electrode (9) for heat dissipation of the interposer substrate (1) is thermally connected to the element for heat 39dissipation (4); and the second surface terminal electrode (9, the second surface terminal electrode of the 
 	But, Toshiaki does not explicitly teach a flexible element that has a flat film shape and includes a terminal electrode.
 	However, Guger et al. teaches a flexible element that has a flat film shape and includes a terminal electrode, (see paragraph [0008]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a flexible element that has a flat film shape and includes a terminal electrode in the device of Toshiaki based on the teaching of Guger et al. in order to make possible a simplified adaptation of the individual electrodes to the shape of the body, particularly of the head, of the patient, and thereby allow more rapid progress in studying multiple patients.

 	Pertaining to claim 2, Toshiaki discloses, wherein; the terminal electrode (9) for heat dissipation except at least one convex-shaped portion is provided on the first principal surface.
 	However, it would have been on obvious matter of design choice to provide at least one convex-shaped portion is provided on the first principal surface, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)



 	Pertaining to claim 3, Toshiaki as modified by Guger et al. further discloses, wherein the conductor (3c of Toshiaki) for heat conduction that connects the terminal electrode (9 of Toshiaki) for heat dissipation and the second surface terminal electrode (9, the second side of terminal electrode) includes a via conductor (3a of Toshiaki) that extends in a direction perpendicular or substantially perpendicular to the first principal surface (the first principal surface of 1 of Toshiaki) and the second principal surface of the substrate body (the second principal surface of the substrate 1, see fig. 2 of Toshiaki).  

 	Pertaining to claim 4, Toshiaki discloses, wherein, when viewed from a direction perpendicular or substantially perpendicular to the first principal surface (the first principal surface of 1) and the second principal surface (the second principal surface of 1), the conductor (3c) for heat conduction has a cross-sectional area larger than the conductor for signal transmission.  

 	Pertaining to claim 7, Toshiaki discloses, wherein the printed wiring board (1). 
 	But, Toshiaki does not explicitly teach a printed wiring board is made of glass epoxy.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the a printed wiring board is made of glass epoxy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of 

 	Pertaining to claim 8, Toshiaki discloses, wherein the interposer substrate (1).    But, Toshiaki does not explicitly teach wherein the interposer substrate includes glass ceramics as a main component.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the interposer substrate includes glass ceramics as a main component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing which allows light to pass through it so that the objects behind the glass are visible clearly. In re Leshin, 125 USPQ 416.

 	Pertaining to claim 9, Toshiaki discloses, wherein the 41flexible element is made of polyimide or liquid crystal polymer.  
 	But, Toshiaki does not explicitly teach wherein the 41flexible element is made of polyimide or liquid crystal polymer.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the 41flexible element is made of polyimide or liquid crystal polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing which allows light to pass through it so that the objects behind the glass are visible clearly. In re Leshin, 125 USPQ 416.
Pertaining to claim 10, Toshiaki discloses, wherein the element (4) for heat dissipation is one of a metal plate, a heat pipe, a heat sink, a heat spreader, a graphite sheet, or a metal housing (see paragraph [0021]).

 	Pertaining to claim 11, Toshiaki discloses all claimed limitation  except at least one convex-shaped portion is provided on the first principal surface.
 	However, it would have been on obvious matter of design choice to provide at least one convex-shaped portion is provided on the first principal surface, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

 	Pertaining to claim 14, Toshiaki discloses, wherein a plurality of the conductors (3c) for heat conduction are provided inside the interposer substrate (1). 
 
 	Pertaining to claim 15, Toshiaki discloses, wherein terminal electrode (9) for heat dissipation has a rectangular or substantially rectangular shape in a plan view from a side of the first principal surface (1a).  

 	Pertaining to claim 16, Toshiaki discloses all the claimed limitations except, wherein a 42width of the terminal electrode for heat dissipation is the same or substantially the same as a width of the interposer substrate.


 	Pertaining to claim 17, Toshiaki discloses all the claimed limitations except, wherein a width of the conductor for heat conduction is the same or substantially the same as a width of the terminal electrode for heat dissipation.  
 	However, it would have been on obvious matter of design choice to wherein a width of the conductor for heat conduction is the same or substantially the same as a width of the terminal electrode for heat dissipation, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	

Allowable Subject Matter

6.	Claims 5, 6, 12, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is 

 	Referring to claim 6, the specific limitations of "wherein the flexible element includes an attachment portion that includes the terminal electrode; the attachment portion includes at least one projecting portion projecting in an extending direction of the flexible element and in a direction perpendicular or substantially perpendicular to a thickness direction of the flexible element; the interposer substrate includes at least two convex-shaped portions; and the projecting portion is disposed between the at least two convex-shaped portions" in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claim 13 depend from claim 6 and is therefore allowed for at the same reasons.

 	Referring to claim 18, the specific limitations of " comprising at least one pin for heat conduction provided on a surface of the terminal electrode for heat dissipation not 


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848